Citation Nr: 1703275	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  09-22 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) prior to March 5, 2015.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel



INTRODUCTION

The Veteran has active duty service in the United States Army from December 1966 to December 1969, to include service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) from an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  

By way of history, the Veteran applied for entitlement to service connection for PTSD in December 2008 and he was granted entitlement to service connection for PTSD with a 50 percent disability rating assigned as of December 5, 2008.  A March 2015 rating decision increased the Veteran's disability rating for PTSD to 70 percent effective March 15, 2015.  The Board denied any increase in the disability ratings in a July 2015 decision.  In May 2016, the Secretary of VA and the Veteran filed a Joint Motion for Partial Remand requesting that the United States Court of Appeals for Veterans Claims (Court) vacate and remand the portion of the July 2015 Board decision which denied entitlement to an increased rating for PTSD prior to March 5, 2015.  This motion was approved by an order of the Court in June 2016, which also dismissed the appeal as to the claim for a higher rating for PTSD since March 15, 2015.  The case is now at the Board for review.   

The Court has held that a claim for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits but is instead part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the record suggests unemployability due to service-connected disabilities, the issue of entitlement to a TDIU is properly before the Board and has been listed on the title page.


FINDINGS OF FACT

1. Throughout the period on appeal, the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas.

2.  Beginning January 1, 2010, the probative, competent evidence demonstrates that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.   


CONCLUSIONS OF LAW

1.  Throughout the period on appeal, the criteria for a disability rating of 70 percent, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).  

2.  On and after January 1, 2010, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).        


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in January 2009.

Here, the Veteran's increased rating claim arises from his disagreement with the initial evaluation that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Increased Rating  

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Rating schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

The Veteran has service-connected PTSD which has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides: 

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Veteran's service-connected PTSD is rated as 50 percent disabling until March 5, 2015.  Therefore, to warrant a higher disability rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or meet the criteria for a 100 percent rating.  

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130 (2014).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The Board notes that the GAF Scale has been abandoned in the updated fifth edition of the DSM (DSM-5).  In this case, however, the DSM-IV was in use at the time the medical entries of record were made. Thus, the GAF scores assigned remain relevant for consideration in this appeal.

In December 2008 the Veteran began individual mental health treatment, and at the time he reported that he had worked for the City of Boston for many years but that he had gotten into trouble at work due to his anger.  He reported getting into a physical fight two weeks prior.  The Veteran asserted that he had nightmares and was hypervigilant and startled easily.  His mental status examination was relatively normal.  In a follow-up appointment the Veteran reported that he was moved around the department at work because of his temper and physical altercations, but he reported that he was doing well when he began working alone.  His affect was normal and he had coherent thoughts, although his mood was constricted.  Soon afterwards the Veteran reported difficulty sleeping and that he was wandering around town in lieu of sleep.  He was cooperative with the treatment provider but appeared guarded and anxious.  The Veteran was prescribed medication but he reported being afraid that the medication would slow him down if he needed to fight to defend himself.  

In January 2009 the Veteran first underwent VA examination in connection with his claim.  At the time he indicated that he was feeling lonely and isolated, and that he had more time to think than normal during this time of year.  He asserted that he had difficulty keeping jobs and that while he had a good relationship with his wife and family he was isolated from his children and had no friends.  At work the Veteran reported he had a good relationship with his supervisor but no relationship with his coworkers.  During the mental status examination the Veteran had appropriate behavior, but his mood was constricted and he seemed depressed.  The Veteran's impulse control was noted to be impaired due to unprovoked irritability, and his communication was guarded.  The Veteran asserted that he was suspicious of other people, and his judgment was noted to be poor.  He was diagnosed with PTSD and was given a GAF score of 50.  The VA examiner opined that the Veteran had psychiatric symptoms that caused occupational and social impairment with reduced reliability and productivity.  

The Veteran continued mental health therapy, and while he reported having some improvement with sleep and mood with medication, he still became involved in physical altercations.  In September 2009 he asserted that he was becoming depressed and he wondered whether the medication was losing its efficacy.  Later that month he asserted that he was involved in two work altercations.  A few months later he asserted that he had at least one angry reaction per week, and that he was only able to walk away from altercations half of the time.  Even when the Veteran was not working, he reported in February 2010 that he was getting into arguments with people while walking the dog.  Once the Veteran returned to work he was having difficulty being in a certain location, and working there was triggering PTSD symptoms.  During the mental status examination the Veteran had a tense mood and impaired judgment.  By August 2010 the Veteran's treatment provider opined that the Veteran could return to work on the condition that his duties did not put him in contact with the public.

The Veteran reported having some progress with his outbursts in mid-2010, but he asserted that he was angry at his son and wanted to hurt him.  The following year the Veteran had a normal mental status examination but his coping skills were noted to be limited.  The Veteran continued mental health treatment and reported that he was adjusting well to the medication.  

In March 2015 the Veteran underwent VA examination again in connection with his claim, and at the time he reported that since his last VA examination he continued to have PTSD symptoms to include nightmares, and intrusive thoughts.  The Veteran also asserted that he continued to have fist fights and verbal confrontations with others since the last VA examination.  He was noted to be anxious and emotionally detached, and he had a negative view of the world.  The Veteran reported that he remained married to his spouse of a long time and that he had a good relationship with two of his four children.  He indicated that he did not trust anyone and was suspicious of others.  During the mental status examination the Veteran was polite and cooperative, but he had an anxious mood and congruent affect.  The VA examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran continued to take PTSD medication and undergo mental health treatment through VA, but his condition has been static overall.  

Here, the Board finds the evidence demonstrates that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas throughout the pendency of the appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.130, Diagnostic Code 9411.  Initially, the Board notes the Veteran experienced symptoms that are not listed in the rating criteria, and as a result, the Board has considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with deficiencies in most areas.  See Mauerhan, 16 Vet. App. 436.  The evidence demonstrates that the Veteran's PTSD was manifested throughout the pendency of the appeal by a depressed mood, anxiety, hypervigilance, anger, and difficulty with social and work relationships.  The evidence indicates deficiencies in work, thinking, mood, and relationships.  Clinicians assigned GAF scores ranging from 45 to 60 during the period on appeal, indicating a range of serious to moderate symptoms.  The Board finds it probative that the majority of the GAF scores ranged from 45 to 50, reflecting serious symptoms.  As a result, the Board concludes that the evidence as a whole more nearly approximates the criteria for a disability rating of 70 percent.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411; see Hart, 21 Vet. App. 505.

Here, however, the evidence does not show total occupational and social impairment at any point during the pendency of the appeal.  At no point were there reports of inappropriate behavior or disorientation.  Although the Veteran did report having difficulty being in public and isolating himself from others, he has been able to participate in ongoing therapy at VA.  The Veteran reported isolating himself in the home, but he has been married for many years and he reported having good spousal support.  The Veteran has gotten into trouble by fighting at work, but he reported that he had a good relationship with his supervisors.  He was able to maintain employment through the city for some of the appeal period, but he reports doing better when working alone.  The Board finds that a 70 percent disability rating should compensate for the Veteran's difficulty maintaining social functioning at work.  There is no indication that the Veteran is unable to express himself or communicate, and while his mental health examinations show irritability he has been able to maintain his composure during therapy.  He denied having any suicidal or homicidal ideations during his VA examinations, and he also denied having audiovisual hallucinations.  Based on the sum of the evidence, there is no indication that the Veteran has a total occupational and social impairment required for a 100 percent disability rating for PTSD.  For these reasons, the Board finds the criteria for a disability rating in excess of 70 percent for PTSD have not been met at any time during the pendency of the appeal.  38 C.F.R. § 4.130.  

Resolving the benefit of the doubt in favor of the Veteran, the Board finds the criteria for a disability rating of 70 percent, but not more, for PTSD have been met.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, the criteria for a disability rating in excess of 70 percent have not been met at any time during the pendency of the appeal.  



Extraschedular Consideration

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned for this period inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.130, Diagnostic Code 9411.  During the period on appeal, the Veteran's PTSD was manifested by a depressed mood, anxiety, hypervigilance, anger, and difficulty with work and social relationships.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluation assigned for this period.  Here, the Board finds that the criteria for the evaluation assigned more than reasonably describes the Veteran's disability level and symptomatology during this period, and therefore, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Court in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  

TDIU 

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, should be considered.  Id.  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word substantially suggests intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the veteran to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341.  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  
38 C.F.R. § 4.16(a).

In this case, the minimum schedular criteria for a TDIU are met on and after December 5, 2008, and the question is whether the Veteran's service-connected disabilities alone were of sufficient severity to produce unemployability on or after that date.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Upon review, the Board finds the evidence demonstrates that the Veteran's service-connected disabilities prevented him from securing and following a substantially gainful occupation on and after January 1, 2010.  In an August 2016 affidavit the Veteran noted that he had been working as a heavy machine operator for approximately ten years but that he had given notice at work because he was unable to perform his job anymore due to his PTSD symptoms.  During his January 2009 VA examination the VA examiner noted that the Veteran's PTSD symptoms, especially his anger, had interfered with his work environment, relationships, friends, and had severely constricted his life to accommodate this problem.  His subsequent VA examination in March 2015 noted that the Veteran was doing volunteer work in 2011 but that he had to leave that position due to conflict with coworkers.  

The Veteran's mental health treatment notes demonstrate ongoing mood lability and difficulty interacting with coworkers.  In December 2008 the Veteran asserted that he had been moved between up to eight jobs with the city due to workplace conflict.  In December 2009 he told his treatment provider that he had anger reactions at least once per week and that he was only able to walk away from conflict half of the time.  In February 2010 the Veteran reported that he was getting into fights with others while he was walking his dog.  He reported that he confronted a group of kids at his workplace in April 2010 and had an altercation.  The Veteran worked some in the beginning of 2010, but the record reflects this work was sporadic and that the Veteran was taking a lot of leave.  

The Veteran's treatment provider submitted a letter for him recommending one month of medical leave in May 2010, and in the letter he also detailed that the Veteran was experiencing a sustained and severe exacerbation of his medical condition by working in a particular area.  The treatment provider noted that the Veteran was having symptoms of depression, anger, insomnia, poor concentration, and fatigue, and that these interfered with his ability to perform the duties at his job.  By August 2010 the Veteran's treatment provider opined that the Veteran would only be able to return to work if his work involved no contact with the general public.  

In October 2016 the Veteran underwent an individual unemployability assessment by a vocational consultant who interviewed the Veteran and reviewed the Veteran's case file.  The consultant noted the Veteran's history, as well as his report that he was unable to keep working after 2009 because of worsening and uncontrollable PTSD-related anger and his inability to obtain restful sleep due to persistent PTSD-related anxiety.  The Veteran also reported attempts at volunteering after he stopped working, but those attempts were ultimately unsuccessful due to anger issues when interacting with others.  The consultant opined that the Veteran's PTSD prevented him from securing and following a substantially gainful occupation, to include sedentary work, as of December 2009, which was the last date he worked competitively.  The consultant opined that the Veteran was unable to maintain sufficient levels of concentration, persistence, pace, and attendance expected in competitive work situations as a result of his poor sleep, feelings of isolation and numbness, angry outbursts, getting into physical alterations, poor self-esteem, feeling compelled to hit others at work, and near continuous panic.  The consultant also noted that the Veteran's service-connected right wrist disability was not in and of itself disabling but that it would be additionally disabling in some positions.  In making this determination the examiner referenced the Veteran's treatment notes describing hostility and irritability in the workplace and constricted mood during treatment.  This assessment has been given great weight because it is based on an interview with the Veteran to include his lay statements, and it has also considered the Veteran's treatment notes describing his difficulties in a workplace setting.  

The Veteran also described difficulties maintaining his composure at work in his August 2016 affidavit.  Specifically, he reported being "set off" if people kicked trash in his direction while he cleaned the streets.  He also described a particular instance where he chased after a man after accidentally running over his bike with a truck, and this instance caused him to be suspended from work for two weeks.  He further described many occasions where he had physical and verbal confrontations with his coworkers.  

Given the sum of the evidence, including ongoing treatment notes, the October 2016 assessment, and the Veteran's own statements, the Board finds the evidence demonstrates that the Veteran's service-connected disabilities, in particular PTSD, rendered him unable to secure or follow a substantially gainful occupation on and after January 1, 2010, but not before as he was working full-time in a competitive environment prior to that date.  Accordingly, entitlement to a TDIU is warranted on and after January 1, 2010.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to an initial disability rating of 70 percent, but not higher, for PTSD throughout the period on appeal is granted.

Entitlement to a TDIU from January 1, 2010, is granted.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


